*** MUNICIPAL ELECTIONS — IRREGULARITY IN FILING FOR CANDIDACY *** ANY OBJECTIONS TO ANY IRREGULARITY IN THE FILING FOR CANDIDACY FOR A MUNICIPAL ELECTION ARE WAIVED AND BARRED IF NOT MADE WITHIN THE STATUTORY TIME AND THE EXPENSES OF THAT ELECTION ARE THE RESPONSIBILITY OF THE CITY INVOLVED. CITE: TITLE 11 Ohio St. 1961 48 [11-48], 48; TITLE 11 Ohio St. 1961 26 [11-26], 26; TITLE 26 Ohio St. 1970 [26-162], Supp., 162; TITLE 26 Ohio St. 1970 Supp. 165A; TITLE 11 Ohio St. 1961 28 [11-28]. (TODD MARKUM)